 Case 2:19-cv-13624-JTM-KWR Document 17-4 Filed 03/04/20 Page 1 of 1


                'mqr JJuoidar� filnmmissinn nf 'lfinuisiana
                               OFFICE OF SPECIAL COUNSEL
                                      601 ST. CHARLES AVENUE
                                    NEW ORLEANS, L.A 70130-3481

                                                                                TELEPHONE(504)568.8299
                                                                                    FAX (504) 599. 1360
                                                                                    EMAIL OSC@LASC.ORG


                                         November 5, 2019

PERSONAL AND CONFIDENTIAL
Richard L. Ducote
318 E. Boston Street, 2nd Floor
Covington, LA 70433

               RE:     Our File No. 19-585

Dear Mr. Ducote:
                                         ··       ·
       Your complaint against                                  has been reviewed and assigned File
No. 19-585. While the Office of Special Counsel has not taken a position as to your complaint at this
time, we have offered ra;  JSS      the opportunity to answer your complaint.

       The Louisiana Constitution (Article V, Section 25C) and the Rules of the Louisiana Supreme
Court (Rule XXIII, Section 23) require that all proceedings before the Judiciary Commission are
confidential from the time a complaint is filed throughout the investigatory stage of proceedings.
While this rule does not allow you to disclose to anyone the fact that you filed a complaint with the
Commission or the Commission's action on the complaint at this time, you may disclose and discuss
the underlying events that led you to file a complaint. For this reason-the confidentiality of
Commission proceedings-we will be unable to provide you with any details about the status of your
complaint while it is pending resolution.

         You will be advised of the Commission's resolution of this file in the future. The
Commission may ultimately close the file, and in some instances may issue a letter to the judge to
educate the judge about his or her ethical obligations under the Code of Judicial Conduct. These
dispositions are private and confidential. The private disposition of a file is not necessarily
exoneration. Another possibility is that the Commission may file a Notice of Hearing so that a
Hearing Officer can hold an evidentiary hearing about the allegations. Once the Commission closes
a file or files a Notice of Hearing, complainants, respondents, and witnesses are no longer prohibited
from discussing or disclosing the Commission proceedings. For further understanding of the rules
regarding Judiciary Commission proceedings, please consult the Frequently Asked Questions on the
Commission's website, available at http://www.lasc.org/la judicial entities/JCL FAQ.asp.

        Thank you for your understanding and cooperation.




                                                      �
                                                      ��lie
                                                      Special Coun
 MAB/cm
